PER CURIAM.
Appellant filed application for temporary alimony and attorneys’ fees and costs pending appeal.
That portion of the motion relating to temporary alimony is granted in the same amount and payable as of the same date as ordered in the final decree, in accordance with our decision this day handed down in Morton v. Morton, not yet reported.
Appellant’s motion for attorneys’ fees and costs is denied at this time.
ALLEN, Acting Chief Judge, SHANNON, J., and SPOTO, I. C., Associate Judge, concur.